Citation Nr: 1402896	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for agoraphobia in excess of 30 percent for the period prior to May 28, 2008. 

2.  Entitlement to an increased rating for agoraphobia in excess of 70 percent for the period beginning May 28, 2008. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the Veteran's disability rating of 30 percent at the time, and denied the Veteran's claim for TDIU.  A February 2012 rating decision increased the Veteran's disability rating for agoraphobia to 70 percent, effective May 2008.  
 
A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for agoraphobia remains before the Board.

In September 2013, the Veteran presented testimony before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  Prior to May 28, 2008, the Veteran's service-connected agoraphobia was manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, and panic attacks.  The Veteran's agoraphobia was not manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

2.  For the period beginning May 28, 2008, the Veteran's service-connected agoraphobia was manifested by symptoms such as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's agoraphobia was not manifested by persistent delusions or hallucinations, grossly inappropriate behavior, or intermittent inability to perform activities of daily living, resulting in total occupational and social impairment.  

3.  The Veteran's service-connected agoraphobia has not been shown to be of such severity so as to preclude the Veteran from obtaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for agoraphobia for the period prior to May 28, 2008 are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9412 (2013).

2.  The criteria for a disability rating in excess of 70 percent for agoraphobia for the period beginning May 28, 2008 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9412 (2013).

3.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the appellant in July and October 2006.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the appellant as relevant to the appeal.  The Veteran was also afforded VA examinations in March 2007, June 2010, and March 2011.  The VA examinations are sufficient, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to resolve the issues on appeal.

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 
 
II.  Principles for Rating Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Rating Criteria for Agoraphobia

The Veteran's agoraphobia is evaluated as 30 percent disabling from May 2006 and 70 percent disabling from May 28, 2008 under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9412, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  

Under DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

IV. Analysis Prior to May 28, 2008

Prior to May 28, 2008, the Veteran's agoraphobia was evaluated as 30 percent disabling.  In order to warrant a 50 percent or higher rating for this period, the Veteran's agoraphobia  must show occupational and social impairment with reduced reliability and productivity.  The Board finds that the evidence, as discussed below, does not reflect that a rating in excess of 30 percent is warranted.

In a March 2007 VA examination, the Veteran reported that he had a very good relationship with his brother, who is his only surviving family member.  The Veteran indicated that they get together for lunch two to three times per week and speak on the phone almost daily.  The Veteran reported that he has had a girlfriend for the four years and that his relationship with her was satisfactory.  The Veteran reported that his girlfriend would like to go on an over-seas vacation, but that he refuses to fly.  The Veteran reported calling his girlfriend a few times a day.  The Veteran also reported that he associates with neighbors and friends from high school. 

The Veteran reported that he was fired from a job after a year-and-a-half for absenteeism.  The Veteran identified his panic-related avoidance of crossing bridges as the primary contributing factor to his absenteeism.  Secondarily, the Veteran attributed his absenteeism to a lack of motivation to get to work because he had a low opinion of some of his supervisors.  Since this termination, the Veteran has remained unemployed.  The Veteran reported that his anxiety problems impacted his desire to find employment because the jobs that he was qualified for would require traveling over bridges.  The Veteran did not mention efforts to modify his employment search to accommodate his fear and the Veteran reported that he did not pursue avenues that may have led to work.  

The Veteran presented with a neat and clean appearance, had good eye contact and was cooperative throughout the examination.  The Veteran's mood was mildly anxious and his affect was congruent with his mood.  The Veteran's thought processes were logical and relevant, with no cognitive impairments or perceptual disturbances.  The Veteran's memory, concentration and attention were adequate.  No obsessive or ritualistic behavior was reported and judgment and insight were within normal limits.  

The Veteran had a Burns Anxiety Inventory score of 22, which indicated no clinically significant severity of symptoms.  The examiner indicated that while the Veteran's report and records indicate major challenges to gaining and maintaining employment, the Veteran's psychiatric treatment did not suggest an inability to work.  The examiner indicated that other employment options could be adapted to take the Veteran's condition into account.  The examiner found that the Veteran's symptoms and related psychosocial complications were mild.  The Veteran had a GAF score of 63.  

During this time period, the Veteran experienced difficulty maintaining employment, but his symptoms do not include those associated with a 50 percent rating (flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  For a 50 percent rating, the symptoms present must also cause occupational and social impairment, with reduced reliability and productivity.  Vazquez-Claudio, supra.  

Upon review of the evidence, the Board finds that the Veteran's symptoms more closely approximate the rating criteria for a 30 percent rating during this period.  The Veteran's GAF score was 63, reflective of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV, at 32.  The evidence of record supports a 30 percent evaluation for the Veteran's service-connected agoraphobia.  The extent and severity of the Veteran's agoraphobia symptoms reported and/or shown are suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; i.e., the level of impairment contemplated in the assignment of a 30 percent rating for psychiatric disabilities.  See Mauerhan, supra; Vazquez-Claudio, supra.  More severe symptomatology was not shown during this timeframe.  

V.  Analysis since May 28, 2008

Since May 28, 2008, the Veteran's agoraphobia is evaluated as 70 percent disabling.  In order to warrant a 100 percent rating, the Veteran must have total occupational and social impairment.  The Board finds that the evidence, as discussed below, does not reflect that a rating in excess of 70 percent is warranted.  

In May 2008, the Veteran reported fleeting suicidal thoughts, but indicated that he did not have any intent or plans to commit suicide.  The Veteran had a GAF score of 55.  In October 2008, the Veteran's mood and affect were normal.  He did not report hallucinations, delusions, or suicidal ideations.  The Veteran was alert and oriented to person, place and time.  The Veteran had a GAF score of 52.  A December 2008 letter from Dr. J. W. C. notes that the Veteran's panic attacks cause him significant hardship, distress and impairment in work and social abilities.  The examiner reported that the Veteran had GAF scores that ranged from 52 to 55 in the past 12 months.  

In May 2009, the Veteran reported that his social life was contracting, but that he continued to go to lunch with his brother often.  The Veteran was not suicidal and did not report delusions or hallucinations.  The Veteran had a GAF score of 50.  In September 2009, the Veteran reported fleeting suicidal thoughts and access to loaded firearms in his home.  His GAF score was 51.  The Veteran also reported that his panic attacks occurred more than once a day.  In March 2010, the Veteran reported that he continued to meet his brother for lunch three to four times per week.  The Veteran did not have delusions, hallucinations or suicidal ideations.  The Veteran had a GAF score of 52.  

In a June 2010 VA examination, the Veteran reported daily suicidal ideations, but indicated that he would not commit suicide because he promised to take care of his brother.  The Veteran indicated that he saw his brother a lot and kept in contact with a Navy buddy and a neighbor.  The Veteran indicated that he does not leave his home at night, which has impacted his ability to socialize, work and volunteer.  The examiner indicated that the Veteran's vocational and social areas of function were moderately to severely impacted.  The Veteran reported that he gets angry "all the time," and that he has no tolerance for people.  The Veteran had a GAF score of 51. 

In a March 2011 VA examination, the Veteran reported that he continued to be unemployed.  The Veteran reported that his condition affects his ability to get to work, that he does not like interacting with people, that he has a short fuse and that he does not know what kind of work he could do.  The Veteran reported that he cannot do physical labor because of his health conditions.  The Veteran indicated that he has not applied for jobs that would be consistent with his training because he would have to cross bridges to get there and because he feels that he cannot be around airplanes anymore.  When asked if he would apply for a job that did not require him to cross a bridge, the Veteran indicated that he was "not even interested in a job," because he did not "have the patience or tolerance for the foolishness of other people."  

The Veteran reported that he lives alone, but that he has contact with his neighbors about once or twice a month to "check up on them" or help them with chores.  The Veteran reported that he goes to lunch with his brother about two to three times a week and that he helps his brother with household chores.  About once a month, the Veteran reported that he gets together with his brother's friends.  The Veteran also reported staying in touch with old shipmates through email.  The Veteran reported being able to run his own errands, but that he avoids busy stores and shopping during busy times of the day.  The Veteran reported that he has less desire to engage with "the world" and that he is frustrated because "there is nothing in the world that [he] care[s] to see."  

The Veteran indicated that his main complaint is his fear of bridges, open spaces, flying and heights.  The Veteran reported that when he crosses a bridge, he has anticipatory anxiety, sweaty palms, tunnel vision and that he feels overly jumpy and terrified that he will lose control.  The Veteran reported that his condition is worse when he can see the superstructure of the bridge, or when the bridge is long or goes over water or big, flat spaces.  The Veteran explained that he is able to cross one particular bridge because it feels like a roadway and has no superstructure.  The Veteran also reported that when he drives in the left lane, he cannot see the water.  The Veteran reported taking alprazolam before crossing this bridge, which decreases the severity of his symptoms.  The Veteran also reported that he does better when there is someone in the car with him or if someone else is driving.  The Veteran reported that he has taken a train over the river without significant anxiety.  In open spaces, the Veteran reported that he has to walk close to the wall, in case he needs to grab on to something.  

The Veteran denied significant problems with sleep, but that he has nightmares on a daily basis.  The examiner noted that the Veteran did not indicate that his nightmares involved bridges, aircrafts or open spaces.  The examiner noted that the Veteran arrived on time for his appointment, maintained good eye contact, and that his hygiene and grooming appeared good.  Speech was normal and the Veteran's thought process was relevant, coherent, and goal-directed.  The Veteran was oriented to person, place and time and the Veteran was able to recall three stimulus words immediately and spontaneously after a five minute delay.  The examiner indicated that there were no problems with memory, attention, concentration, or executive function.  The Veteran's ability to use abstract thinking was fair to good.  

The Veteran had a Beck Anxiety Index of 34, which is consistent with severe anxiety symptoms.  The Veteran endorsed symptoms of feeling dizzy or lightheaded, having a severe fear of losing control, and symptoms of numbness and tingling, feeling hot, wobbliness in his legs, heart racing, fear of the worst happening, being unable to relax, terrified, nervous, unsteady, shaky and moderately faint.  The Veteran had a Beck Depression Inventory of 37, which indicates severe depression.  The Veteran endorsed symptoms of punishment feelings, agitation, loss of interest, irritability, and loss of interest as severe and symptoms of pessimism, past failure, loss of pleasure, guilt, self-criticalness, indecisiveness, loss of energy and fatigue as moderate.  

The examiner indicated that the Veteran's symptom presentation was more consistent with a diagnosis of specific phobia, situational type, related to a fear of open spaces and bridges than a diagnosis of panic disorder.  The examiner also indicated that the Veteran's Beck Depression Inventory score suggests the presence of significant depressive symptoms, but that the Veteran's diagnostic interview suggested a less severe symptomatic presentation.  The examiner indicated that there is not enough evidence to separately diagnose the Veteran's depressive symptoms.  Regarding the Veteran's ability to work, the examiner noted that the Veteran reported a number of adaptive behaviors that significantly improved his anxiety and ability to function despite his fear.  The examiner noted that the Veteran was unable or unwilling to justify his choices not to employ these adaptive behaviors or skills.  The examiner noted that the Veteran also attributed his lack of employment to an inability to physically perform jobs, lack of availability of jobs that he wanted, and irritability when interacting with other people.  The examiner also noted that the Veteran reported that his financial situation allows him to live comfortably without working.  Based on these factors, the examiner opined that it is less likely than not that the Veteran's service-connected disability precludes him from performing a job consistent with his training and background.  

During a September 2013 hearing before the undersigned Veterans Law Judge, the Veteran reported that he had a problem going over bridges and getting onto planes.  The Veteran reported that he gets panic attacks, sweaty hands and palpitations when he crosses a bridge and that he has the desire to stop the car and "jump out the side."  The Veteran stated that he is unable to work because of his agoraphobia and explained that because he lives in St. Louis, any job requires him to cross a river by driving over a bridge.  The Veteran reported that he had a job for a year-and-a-half but that he was fired for absenteeism because he could not cross the bridge at times.  The Veteran indicated that he developed coping mechanisms to make his VA appointments, which require him to cross a bridge, every six months.  The Veteran explained that he makes his appointments during daylight hours when traffic is at a minimum and that he takes a particular bridge and stays closest to the median.  The Veteran also reported that he takes medication and mentally prepares himself on days that he knows he has to cross a bridge.  

The Veteran reported that he thinks about suicide every day, but that he does not plan on doing anything.  The Veteran indicated that he has lunch with his brother regularly and sees a friend regularly, but that he does not see anyone else and he does not have a girlfriend.  The Veteran indicated that he sometimes does not leave his house for two to three days and that he does not have a desire to go out.  Regarding specific training, the Veteran reported that he enlisted as a mechanic, but that he did not have any specific military training.  The Veteran also reported that he has a bachelor's degree in human resources.  

Since May 14, 2009, the Veteran has had occupational and social impairment in most areas, but his symptoms do not include those associated with a 100 percent rating (gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  However, as indicated above, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  For a 100 percent rating, the symptoms present must also cause total occupational and social impairment.  Vazquez-Claudio, supra.  

Upon review of the evidence, the Board finds that the Veteran's symptoms more closely approximate the rating criteria for a 70 percent rating.  During this time period, the Veteran had GAF scores ranging from 50 to 55, which reflect moderate to serious symptoms or any serious impairment in social, occupational, or school functioning.  The evidence of record supports a 70 percent evaluation for the Veteran's service-connected agoraphobia.

Although the Veteran indicated that his social life is contracting, he regularly sees his brother and keeps in contact with a few friends.  And while the Veteran reports that he cannot work, he has helped his brother and neighbors with chores and has indicated that he does not have an interest in or need to find a job.  Taken as a whole, the manifestations of the Veteran's agoraphobia are most analogous to those contemplated by a 70 percent evaluation.  The extent and severity of the Veteran's actual agoraphobia symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown.

VI.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability, as will disabilities of common etiology.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his or her age or any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is VA's policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

In this case, the Board finds that at no time during the pendency of the appeal has a TDIU been warranted.  From May 28, 2008, the Veteran met the schedular requirements under the provisions of 38 C.F.R. § 4.16(a) because his agoraphobia was rated as 70 percent disabling.  However, the Board finds that entitlement to TDIU is not warranted under 38 C.F.R. § 4.16(a).  In the evidence discussed above, VA examiners in March 2007 and March 2011 indicated that the Veteran's service-connected agoraphobia did not preclude him from obtaining and maintaining employment.  Although some evidence indicates that the Veteran will have some difficulty finding and maintaining employment, these difficulties are considered in the assigned disability rating. 
 
The Board has also considered whether the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b).  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disability, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 361.

Specifically, in March 2011, the VA examiner noted that the Veteran has developed a number of adaptive behaviors that significantly improved his anxiety and ability to function despite his fear.  The examiner noted that the Veteran was unable or unwilling to justify his choices not to employ these adaptive behaviors or skills.  The examiner noted that the Veteran also attributed his lack of employment to an inability to physically perform jobs, lack of availability of jobs that he wanted, and irritability when interacting with other people.  The examiner also noted that the Veteran reported that his financial situation allows him to live comfortably without working.  Based on these factors, the examiner opined that it is less likely than not that the Veteran's service-connected disability precludes him from performing a job consistent with his training and background.  

Although the Veteran contends that his service-connected agoraphobia precludes employment, the Board finds that the evidence weighs against the claim.  The March 2011 VA examiner indicated that the Veteran's service-connected agoraphobia does not preclude employment.

While the Veteran alleges that he cannot find employment as an aviation mechanic, the Board notes that the Veteran has a bachelor's degree in human resources.  The Board notes that the mere fact that the Veteran's agoraphobia has an effect on his employment is not sufficient to find that he is entitled to TDIU.  In order to warrant TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of her service-connected disabilities.  
38 C.F.R. § 4.16(b).  The record reflects that the Veteran does not have the need or desire to find employment, not that he has been unable to find employment.  The Board finds that the evidence of record, as noted above, does not support a finding that the Veteran is unable to maintain substantial gainful employment solely due to his service-connected agoraphobia.
 
The Veteran's rating is recognition that the Veteran's agoraphobia may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience.  Van Hoose, 4 Vet. App. at 361.  In making its determination, the Board has considered the Veteran's claims file, to include the VA examination, the Veteran's statements, and the Veteran's education and employment history.  The record does not reflect that the Veteran's service-connected agoraphobia prevent him from obtaining employment.  The Board finds that referral to the Director, Compensation and Pension Service for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted.

The preponderance of the evidence is against the Veteran's contention that his agoraphobia is so severe as to preclude his participation in substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  




VII.  Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's agoraphobia (mainly occupational and social impairment) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased rating in excess of 30 percent for agoraphobia for the period prior to May 28, 2008 is denied.  

Entitlement to a rating in excess of 70 percent for agoraphobia for the period beginning May 28, 2008 is denied. 

Entitlement to TDIU is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


